                                         Entered on Docket
                                         March 13, 2019
                                         EDWARD J. EMMONS, CLERK
                                         U.S. BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF CALIFORNIA



 1
                                      Signed and Filed: March 13, 2019
 2

 3

 4
                                      __________________________________________
 5                                    HANNAH L. BLUMENSTIEL
                                      U.S. Bankruptcy Judge
 6

 7                         UNITED STATES BANKRUPTCY COURT
 8                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9   In re:                                  ) Case No. 19-30232 HLB
                                             )
10   MUNCHERY, INC.,                         ) Chapter 11
                                             )
11                    Debtor.                )
                                             )
12
       ORDER SETTING HEARING ON APPLICATION TO EMPLOY ARMANINO LLP
13    AS FINANCIAL CONSULTANT FOR THE DEBTOR, REQUIRING SUPPLEMENTAL
               DECLARATION, AND EXTENDING OBJECTION DEADLINE
14
          This matter comes before the court on an Application to
15
     Employ Armanino LLP (“Armanino”) as Financial Consultant (the
16
     “Application”; Dkt. 53).        The Application and the supporting
17
     declaration of David Miller (the “Declaration”; Dkt. 54) state
18
     that Armanino will “assist Debtor in preparing the Schedules
19
     and Statement of Financial Affairs for filing,” and with the
20
     “handling of funds and the filing of monthly operating
21
     reports.”   [Application, ¶ 2; Miller Decl., ¶ 4.]                    Debtor also
22
     anticipates “having Armanino assist in Debtor’s handling of its
23
     budget, including the reporting required by the Stipulation for
24
     Use of Cash Collateral” and “assist with other tasks, such as
25
     providing information and documentation related to past
26
     transactions and providing reports for, and an initial analysis
27

28




Case: 19-30232   Doc# 59   Filed: 03/13/19 -Entered:
                                             1 -     03/13/19 13:06:31       Page 1 of 7
 1   of, any preferential transfers and other pre-petition
 2   activity.”     [Application, ¶ 3; Miller Decl. ¶ 5.]
 3         Debtor proposes payment for these services by way of a
 4   $20,000 per month fixed fee, subject to court approval.
 5   [Application, ¶ 6; Miller Decl., ¶ 7.]             “No further fees will
 6   be paid to or requested by Armanino” for those services.                    [Id.]
 7         The proposed order submitted by Debtor to the court 1
 8   authorizes the Debtor “to employ Armanino LLP as its financial
 9   consultant under the terms and conditions set forth in the
10   Application and in Exhibit A to the Miller Declaration, with
11   compensation subject to court approval.”              The Application,
12   Declaration, and proposed order do not state whether Debtor
13   seeks to employ Armanino under sections 327 and 328(a) or
14   330. 2, 3   Absent an express statement to the contrary, the court
15   will review Armanino’s fees under section 330.               See In re
16   Circle K Corp., 279 F.3d 669, 674 (9th Cir. 2002)(section 328
17   will not apply “unless a professional is unambiguously employed
18   pursuant to section 328”); ¶ R, Judge Blumenstiel’s Practices &
19   Procedures (“In the event that section 328 is not unambiguously
20   invoked in connection with a professional’s employment, the
21

22   1 Debtor submitted the order to the court via the ECF system.        It is not
23   available on the docket.
     2 Unless otherwise noted, all statutory citations shall refer to Title 11 of
24
     the United States Code, aka the “Bankruptcy Code,” and all citations to a
25   “Bankruptcy Rule” shall refer to one of the Federal Rules of Bankruptcy
     Procedure.
26   3 Section 328(a) limits the court’s review of fees to whether “such terms and
     conditions [of employment] prove to have been improvident in light of
27
     developments not capable of being anticipated at the time of the fixing of
     such terms and conditions.” Section 330 allows the court more extensive
28
     review for reasonableness.



Case: 19-30232    Doc# 59   Filed: 03/13/19 -Entered:
                                              2 -     03/13/19 13:06:31    Page 2 of 7
 1   Court will evaluate that professional’s applications for
 2   compensation according to the criteria set forth in section
 3   330, along with other available evidence of the reasonableness
 4   of the compensation for which the Court’s approval is sought.
 5   When section 328 applies, any application for compensation must
 6   include a short justification of the continued reasonableness
 7   of the proposed terms and conditions of employment (i.e., the
 8   reasonableness of proposed hourly rates or the propriety of a
 9   contingent fee arrangement given the risk and potential
10   recovery)”).
11        Exhibit A to the Declaration consists of an engagement
12   letter (“Agreement”) between Armanino and Debtor.               It contains
13   numerous terms not disclosed or explained in either the
14   Application or the Declaration:
15           1. “We require that Client pay a retainer (the
16               “Retainer”) of twenty thousand dollars ($20,000) upon
17               execution of this Agreement.”          [Agreement at p. 1.]
18               The Agreement is dated February 12, 2019 but is not
19               executed.    The court needs to know whether Debtor
20               paid this retainer pre-petition or if Debtor proposes
21               to pay a post-petition retainer, which requires
22               notice to all creditors under section 363(b) and Rule
23               2002(a)(2).
24           2. “Client will also be billed a 5% fee for our
25               information security and administrative costs.”
26               [Id.]     This term is inconsistent with the proposed
27               $20,000 monthly fixed fee in the Application.                The
28               court needs more information about this fee;



Case: 19-30232   Doc# 59   Filed: 03/13/19 -Entered:
                                             3 -     03/13/19 13:06:31   Page 3 of 7
 1               specifically:     (a) the bases for the 5% fee; (b) the
 2               means by which it is calculated; (c) the frequency
 3               with which it will be charged; and (d) the cost the
 4               estate will incur as a result of this fee.
 5           3. “Any out-of-pocket expenses will be added to your
 6               invoice at cost as incurred, including travel to the
 7               Client and any in-person meetings.”            [Id.]      The
 8               court needs to know whether these out-of-pocket
 9               expenses could include outside services Armanino
10               might use, and if so, whether Debtor has any
11               oversight over these costs.          [See also paragraph 7
12               below.]    The court reminds the parties that it
13               generally enforces its Guidelines for Compensation
14               and Expense Reimbursement of Professionals and
15               Trustees.
16           4. “Client shall pay all invoices, in full, within five
17               (5) business days of the invoice date.”             [Id.]       This
18               appears inconsistent with the Application and
19               proposed order that provide that Armanino’s
20               compensation is subject to court approval.               Debtor
21               needs to explain how and when Armanino will obtain
22               court approval of its fees, and how and when Debtor
23               proposes to pay Armanino the proposed compensation.
24               [See also paragraph 6 below.]
25           5. “If Client does not pay Armanino pursuant to these
26               terms, Armanino shall have the right to receive an
27               additional retainer.”        [Id.]     Any additional
28               retainer must be approved by the court after notice



Case: 19-30232   Doc# 59   Filed: 03/13/19 -Entered:
                                             4 -     03/13/19 13:06:31   Page 4 of 7
 1               and hearing pursuant to section 363(b) and Rule
 2               2002(a)(2).
 3           6. “Armanino will bill the Company a fixed amount of
 4               $20,000 (twenty thousand dollars) every 30 days for
 5               the Services, payable in advance of the start of the
 6               period.”     [Agreement, Ex. A at p. 1.]           This suggests
 7               that Debtor will be paying Armanino $20,000 per month
 8               prior to receiving court approval of fees.                 Debtor
 9               needs to clarify whether and how the court will
10               review and consider Armanino’s fees and costs.
11           7. “This fee does not include payments to outside
12               service providers that may be required.”                 [Id.]    The
13               Agreement includes a provision prohibiting Armanino
14               from creating any obligations on behalf of or in the
15               name of the Debtor to a third party, absent written
16               authorization by the Debtor.           [Agreement at p. 2.]
17               The court needs to know whether this limiting
18               language also prevents Armanino from obtaining
19               services from an outside service provider on its own
20               behalf, and then billing the estate for the cost of
21               that service, absent written authorization from the
22               Debtor.
23        The court needs more information from the Debtor regarding
24   the Application.      Accordingly, the court ORDERS as follows:
25        (1)    The court will convene a hearing on the Application
26               on April 4, 2019 at 10:00 a.m.
27

28




Case: 19-30232   Doc# 59    Filed: 03/13/19 -Entered:
                                              5 -     03/13/19 13:06:31    Page 5 of 7
 1        (2)    On or before March 22, 2019, Debtor shall file a
 2               supplemental declaration addressing the issues
 3               highlighted above.
 4        (3)    The deadline for filing and service of objections to
 5               the Application is hereby extended to March 28, 2019.
 6

 7

 8                                 **END OF ORDER**
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




Case: 19-30232   Doc# 59   Filed: 03/13/19 -Entered:
                                             6 -     03/13/19 13:06:31   Page 6 of 7
                             Court Service List

[None]




Case: 19-30232   Doc# 59   Filed: 03/13/19   Entered: 03/13/19 13:06:31   Page 7 of 7
